DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the communication interface as described in [0031] implemented on the hardware disclosed in [0032] in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueckl (US 2014/0100694).
Regarding claim 1, Rueckl teaches: 
A computing system comprising:
 a communication interface configured to communicate with a camera having a camera field of view; (Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured with a camera. See also [0081] central controller can receive alignment instructions from processor)
 a control circuit configured, when the camera has generated a calibration image for a calibration pattern in the camera field of view, (Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured) and when the calibration pattern includes a plurality of pattern elements having respective defined pattern element coordinates in a pattern coordinate system, to perform camera calibration by: (Ruekcl [0034] the XY calibration tool has five landmarks, the landmarks are location at known distances. [0035] Z Calibration tool with landmarks at known heights. See Also Figures 3 and 4) 
(Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured with a camera. See also [0081] central controller can receive alignment instructions from processor)
determining a plurality of image coordinates for representing respective locations at which the plurality of pattern elements appear in the calibration image; (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features)
determining, based on the plurality of image coordinates and the defined pattern element coordinates, an estimate for a first lens distortion parameter of a set of lens distortion parameters which describe lens distortion associated with the camera, wherein the estimate for the first lens distortion parameter is determined while estimating a second lens distortion parameter of the set of lens distortion parameters to be zero, or is determined without estimating the second lens distortion parameter; (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features can be compared to the known/expected position of the features using a fitting algorithm, the fitting algorithm can be used to estimate the extrinsic and intrinsic parameters of the camera which are then used to determine the distortion coefficients)
determining, after the estimate of the first lens distortion parameter is determined, an estimate for the second lens distortion parameter based on the estimate for the first lens distortion parameter; (Reuckl [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients ) and 
 (Reuckl [0052] transformation mask is determine to correct each pixel in the image as soon as it is recorded)
 wherein the control circuit is further configured, when the communication interface is in communication with the camera and with a robot, to receive a subsequent image generated by the camera after the camera calibration has been performed, and to generate a movement command 560077-001 OUS 1 (MJ0064-US) for controlling robot movement, wherein the movement command is based on the subsequent image and based on the camera calibration information.  (Rueckl [0072-73] calibration in XY and Z directions, robot moves tool in specified motion and performs alignment on distortion corrected images)  

Regarding claim 2, Rueckl teaches: 
The computing system of claim 1, wherein the control circuit is configured to determine the estimate for the first lens distortion parameter while estimating all other lens distortion parameters of the set of lens distortion parameters to be zero, or is configured to determine the estimate for the first lens distortion parameter without estimating any other lens distortion parameter of the set of lens distortion parameters.  (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features can be compared to the known/expected position of the features using a fitting algorithm, the fitting algorithm can be used to estimate the extrinsic and intrinsic parameters of the camera which are then used to determine the distortion coefficients)

The computing system of claim 1, wherein the first lens distortion parameter describes a first type of lens distortion associated with the camera, and the second lens distortion parameter describes a second type of lens distortion associated with the camera.  (Rueckl [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients )

Regarding claim 5, Rueckl teaches: 
The computing system of claim 1, wherein the first lens distortion parameter and the second lens distortion parameter describes a same type of lens distortion associated with the camera. (Rueckl [0043] radial distortion represented as a series of polynomials)

Regarding claim 6, Rueckl teaches: 
The computing system of claim 5, wherein the set of lens distortion parameters include multiple lens distortion parameters that describe multiple respective radial polynomial components which are part of a model of radial lens distortion associated with the camera, and wherein the first lens distortion parameter is one of the multiple lens distortion parameters and describes a lowest- degree radial polynomial component among the multiple respective radial polynomial components.  (Rueckl [0043-44] radial distortion as a series of polynomials, the first coefficient is the lowest order polynomial and higher order effects can be ignored)




The computing system of claim 6, wherein the set of lens distortion parameters include a third lens distortion parameter, wherein the third lens distortion parameter describes a highest- degree radial polynomial component among the multiple respective radial polynomial components,  (Rueckl [0043-44] radial distortion as a series of polynomials 
and  
57wherein the estimate for the second lens distortion parameter is determined based on the estimate for the first lens distortion parameter, and is determined while estimating the third lens distortion parameter to be zero, or without estimating the third lens distortion parameter.   (Reuckl [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients )


	Regarding claim 8, Rueckl teaches: 
The computing system of claim 7,
 	wherein the estimate for the first lens distortion parameter is a first estimate thereof, and is determined during a first camera calibration stage, and wherein the estimate for the second lens distortion parameter is determined during a subsequent camera calibration stage that follows the first camera calibration stage, (Reuckl [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients )
wherein the set of lens distortion parameters include the third lens distortion parameter and a subset having other lens distortion parameters of the set, wherein the control circuit is configured, during the subsequent camera calibration stage, to estimate lens distortion (Reuckl [0043-44] radial distortion as a series of polynomials. See also [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients )

	Regarding claim 18, Rueckl teaches: 
A non-transitory computer-readable medium having instructions thereon that, when executed by a control circuit of a computing system, causes the control circuit to: (Rueckl [0081] central controller can receive alignment instructions from processor)
61		
receive a calibration image, wherein the calibration image is received from the non- transitory computer-readable medium or via a communication interface of the computing system, the communication interface being configured to communicate with a camera having a camera field of view, (Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured with a camera. See also [0081] central controller can receive alignment instructions from processor)
wherein the calibration image is generated by the camera when a calibration pattern is in the camera field of view, (Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured)  wherein the calibration image is an image representing the calibration pattern, the calibration pattern having a plurality of pattern elements having respective defined pattern element coordinates in a pattern coordinate system(Ruekcl [0034] the XY calibration tool has five landmarks, the landmarks are location at known distances. [0035] Z Calibration tool with landmarks at known heights. See Also Figures 3 and 4)
determine a plurality of image coordinates that for representing respective locations at which the plurality of pattern elements appear in the calibration image; (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features)
determine, based on the plurality of image coordinates and the defined pattern element coordinates, an estimate for a first lens distortion parameter of a set of lens distortion parameters which describe lens distortion associated with the camera, wherein the estimate for the first lens distortion parameter is determined while estimating a second lens distortion parameter of the set of lens distortion parameters to be zero, or is determined without estimating the second lens distortion parameter; (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features can be compared to the known/expected position of the features using a fitting algorithm, the fitting algorithm can be used to estimate the extrinsic and intrinsic parameters of the camera which are then used to determine the distortion coefficients)
 	determine, after the estimate of the first lens distortion parameter is determined, an estimate for the second lens distortion parameter based on the estimate of the first lens distortion parameter; (Reuckl [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients)  and
 determine camera calibration information that includes respective estimates for the set of lens distortion parameters, wherein the respective estimates for the set of lens distortion parameters includes or are based on the estimate for the first lens distortion parameter and the (Reuckl [0052] transformation mask is determine to correct each pixel in the image as soon as it is recorded)
wherein the instructions, when executed by the control circuit and when the communication interface is in communication with the camera and with a robot, further cause the control circuit to receive a subsequent image generated by the camera after the camera calibration has been performed, and to generate a movement command for controlling robot movement, wherein the movement command is based on the subsequent image and based on the camera calibration information.   (Rueckl [0072-73] calibration in XY and Z directions, robot moves tool in specified motion and performs alignment on distortion corrected images)  

	Regarding claim 19, Rueckl teaches: 
The non-transitory computer-readable medium of claim 18, wherein the instructions, when executed by the control circuit, further cause the control circuit to determine the estimate for the 62first lens distortion parameter while estimating all other lens distortion parameters of the set of lens distortion parameters to be zero, or to determine the estimate for the first lens distortion parameter without estimating any other lens distortion parameter of the set of lens distortion parameters.  (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features can be compared to the known/expected position of the features using a fitting algorithm, the fitting algorithm can be used to estimate the extrinsic and intrinsic parameters of the camera which are then used to determine the distortion coefficients)



A method performed by a computing system for camera calibration, comprising:
 receiving a calibration image by the computing system, wherein the computing system includes a communication interface configured to communicate with a camera having a camera field of view, (Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured with a camera. See also [0081] central controller can receive alignment instructions from processor)
wherein the calibration image is generated by the camera when a calibration pattern is in the camera field of view, (Rueckl [0040] the XY calibration tool is picked up at a known location and images of the tool are captured)
wherein the calibration image is an image representing the calibration pattern, the calibration pattern having a plurality of pattern elements with respective defined pattern element coordinates in a pattern coordinate system; (Ruekcl [0034] the XY calibration tool has five landmarks, the landmarks are location at known distances. [0035] Z Calibration tool with landmarks at known heights. See Also Figures 3 and 4) 
determining a plurality of image coordinates for representing respective locations at which the plurality of pattern elements appear in the calibration image; (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features)
determining, based on the plurality of image coordinates and the defined pattern element coordinates, an estimate for a first lens distortion parameter of a set of lens distortion parameters which describe lens distortion associated with the camera, wherein the estimate for the first lens distortion parameter is determined while estimating a second lens distortion parameter of the set  (Rueckl [0055] since the geometrical properties of the landmarks are known to the system the coordinates of these features can be compared to the known/expected position of the features using a fitting algorithm, the fitting algorithm can be used to estimate the extrinsic and intrinsic parameters of the camera which are then used to determine the distortion coefficients)
 determining, after the estimate of the first lens distortion parameter is determined, an estimate for the second lens distortion parameter based on the estimate of the first lens distortion parameter; (Reuckl [0050-51] determination of the first distortion coefficient  and then repetition on all four corners to determine the distortion coefficients)  
determining camera calibration information that includes respective estimates for the set of lens distortion parameters, wherein the respective estimates for the set of lens distortion parameters includes or are based on the estimate for the first lens distortion parameter and the estimate for the second lens distortion parameter; (Reuckl [0052] transformation mask is determine to correct each pixel in the image as soon as it is recorded)
receiving a subsequent image generated by the camera after the camera calibration has been performed, and generating a movement command for controlling robot movement, wherein the movement command is based on the subsequent image and based on the camera calibration information. (Rueckl [0072-73] calibration in XY and Z directions, robot moves tool in specified motion and performs alignment on distortion corrected images)  



Allowable Subject Matter
Claims 4 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the first type of lens distortion is radial lens distortion, and the second type of lens distortion is tangential lens distortion.  
Rueckl does disclose a form of distortion may be tangential, however, all calculated distortion based on the polynomial series are radial. 

Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the camera calibration information describes a set of projection parameters that describe camera image projection associated with the camera, wherein the control circuit is configured: 
to determine respective estimates for the set of projection parameters; 
to determine, after the estimate for the first lens distortion parameter and the estimate for the second lens distortion parameter are determined, an updated estimate for the first lens distortion parameter and an updated estimate for the second lens distortion parameter based on the respective estimates for the set of projection parameters, and

	Rueckl does disclose a camera calibration comprising an X-Y alignment and a Z-alignment, however, Rueckl fails to disclose an updating of the distortion parameters based on a set of projection parameters as claimed. 
	Claims 10-11 are dependent upon claim 9 and are also objected to as being dependent upon a rejected base claim. 

	Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	(a) determine an updated estimate for the first lens distortion parameter based on the estimate of the first lens distortion parameter and based on the estimate of the second lens distortion parameter, and
 (b) determine an estimate for the additional lens distortion parameter based on the updated estimate for the first lens distortion parameter, wherein the estimate for the additional lens distortion parameter is determined while the first lens distortion parameter is fixed in value at the updated estimate thereof.  
Rueckl teaches a determination of distortion coefficients, Rueckl fails to disclose and updating of these coefficients as claimed. 



determine an error parameter value that describes respective differences between the first plurality of coordinates and the plurality of transformed coordinates; and 
update the estimate of the transformation function based on the error parameter value to generate an updated estimate of the transformation function.  
Rueckl teaches an alignment between a gripper axis and a camera axis but fails to disclose the two camera system as required by the claim. Hu (2021/0110575) teaches the calibration of a camera system based on the transformation of camera parameters based on a calibration image. See Hu [0019-21].  However, Hu fails to disclose the two systems of transformed coordinates and the updating based on error as claimed.
Claims 14-17 depend from claim 13 and are therefore also objected to as being dependent upon a rejected base claim. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/            Examiner, Art Unit 2666